       Case 1:17-cr-00391-PGG Document 105 Filed 10/24/18 Page 1 of 1




                          DOMINIC F. AMOROSA
                                 ATTORNEY AT LAW
                           244 FIFTH AVENUE, SUITE A246
                            NEW YORK, NE W YORK 10001

                                    TEL 212-406-7000

                            Email: lawo ffices@dfa morosa.co m


October 24, 2018
Hon. Paul G. Gardephe
United States District Judge
Foley Square
New York, New York 10007

Re: United States v. Borker, 17 CR 391 (PGG)
Dear Judge Gardephe:

Several days ago I filed a motion for return of property. After the motion was
filed I was contacted by the Government and it has agreed to return certain
property to Defendant which is currently scheduled to be picked up on next
Monday. I would therefore request that the pending motion be placed in abeyance
until this property has been retuned. I will then inform the Court whether the
motion will be withdrawn.



Respectfully submitted,



__________/s_____________

Dominic F. Amorosa
